I would like to begin by congratulating the President, Mr. Miroslav Lajčák, on his choice of theme for the seventy-second session of the General Assembly. The link between peace and a dignified life is, without a doubt, one of the key issues of our time — as is sustainable development, which has become the principal challenge facing the international community. The priorities set forth by the President and the theme for the current session highlight the close link between peace, a dignified life and a sustainable planet.
The choice of those priorities and theme are in keeping with what we have been building together over the years, as reflected in the aims of the 2030 Agenda for Sustainable Development, which we agreed on two years ago, and are also based on the actions of the Secretary-General, Mr. António Guterres, during his first nine months at the helm of the United Nations.
Next year will mark 70 years since the publication of the Universal Declaration of Human Rights, the first major joint success of the United Nations. Throughout those seven decades, we have learned that the goals shared by all of humankind are interrelated. The United Nations was founded with the fundamental aim of preventing conflicts and ensuring peace. Over the centuries, all our parliaments and assemblies have been established on the basis of that goal, namely, to peacefully resolve conflicts and make decisions that affect us all together. This parliament, an assembly of all the countries of the world, was also founded on that very desire.
Soon afterwards, the original objective of maintaining peace and security was joined by those of promoting human rights and, subsequently, by the economic and social development of nations and their citizens. That in itself was because the international community became aware of the strong relationship between development opportunities and the prevention of conflict. A fairer world with fewer inequalities, with opportunities for all and respect for our differences, will tend to be a safer and more peaceful world.
It was several decades ago that the United Nations turned its focus towards another major objective, namely, sustainability, caring for the environment and, more specifically, the fight against climate change. In June we marked the twenty-fifth anniversary of the signing of the United Nations Framework Convention on Climate Change in Rio de Janeiro in 1992. Its four objectives — peace, human rights, development and sustainability — continue to be priorities. All four are tightly interconnected, and all four require a multilateral approach, since no country, no matter how powerful, can guarantee peace and security alone.
No country or group of countries can implement development policies alone, and no country can fight climate change alone. We must therefore continue to uphold inclusive multilateralism. It is not enough to simply work together to resolve issues that affect us all — the solutions we agree on should leave no one behind. They must be fair and inclusive, and we must make sure that they benefit us all.
It is in that spirit that Andorra has become a member of the Economic and Social Council for 2017 to 2019, because it is in that Council that inclusive multilateralism is truly significant. The Economic and Social Council is the clearest manifestation that the United Nations not only strives to be an assembly of the world’s countries but also wants to have a direct impact on the lives of citizens all over the world. If, as the Secretary-General stated, development is the key to conflict prevention, the Economic and Social Council is a key tool for that.
The 2030 Agenda for Sustainable Development also plays a key role. For that reason, Andorra will participate in the next round of voluntary national reviews of the Sustainable Development Goals, which will evaluate our implementation of the 2030 Agenda and accelerate its effective application.
Everyone here knows that we live in a world of constant assessment. Rating agencies measure the solvency of our countries, the World Trade Organization analyses the level of openness and interdependence of our economies and the Organization of Economic Cooperation and Development ensures transparency and healthy fiscal competition between States. Never before have we experienced the evaluative capacity of various international agencies and bodies so intensely, especially in the economic and financial sphere.
That is a positive thing, but it will not be if we limit those evaluations to the economic and financial sphere. We must be equally demanding in the social sphere — although economic progress does indeed play a very important role in constructing a fairer and safer world. The promotion of a decent life and social development are also essential elements. That is what the voluntary national reviews are — a means of measuring all we are doing to attain the Sustainable Development Goals of the 2030 Agenda. Andorra will submit its voluntary report next July. The various ministries and departments of the Andorran Government have, in fact, been working for some time to align our internal policies with the 2030 Agenda and ensure that our internal actions comply with each of the 17 Goals to which we all committed on 25 September 2015.
From a social perspective, the work that Andorra has done over the past year to develop a white paper on equality as a basis for cross-cutting actions to foster inclusion in both the public and the private sectors is a clear example. When I say that Andorra is developing this white paper, I mean the country as a whole, not just the Government. Of course, the Government and Parliament must act as initiators and leaders, but they do so with the full participation of civil society. The white paper will lead to a law on equality, which should be the key tool in our effort to eradicate the discrimination that still persists in our society.
All that work is clearly aligned with Goal 5 on gender equality and Goal 10 on reducing inequalities within and among countries. Inclusive multilateralism, which I mentioned a few moments ago, should not only prevail in the General Assembly but should also guide our internal policies. At the national level, we need to involve the largest possible number of actors and find solutions that work for everyone.
There are also other examples of Andorra’s efforts in the context of domestic policy, such as in the area of education, which is directly linked to Goal 4 of the 2030 Agenda. In that regard, we are working to introduce competency-based education; to continue and improve the coexistence of our three educational systems — in Spanish, French and Andorran — all of which are public, free of charge and open to all; and to incorporate human rights and democratic values in our curriculums for children and young people. All three of those efforts are also in line with the Sustainable Development Goals, and in some instances are inspired by them. A good example of our commitment to international educational standards is the Government’s recent adoption of the UNESCO Convention against Discrimination in Education, a key international instrument for promoting equal opportunity.
While the relationship between peace, human rights, security and inclusive development is clear and undeniable, it is also increasingly obvious that combating climate change is a crucial pillar of that edifice. That is because the destruction of ecosystems and the natural disasters linked to climate change directly and cruelly affect the most vulnerable people; because a scarcity of natural resources is at the heart of many current conflicts; because the new paradigm of sustainability drastically changes our previous notion of economic and social development; and because — and pardon me for mentioning the obvious — if we destroy the planet, there will be no sense in talking about peace, security or development. Fighting climate change will therefore continue to take up much of the debate now and in the future on international actions and initiatives. That is why seven of the 17 Sustainable Development Goals are directly related to environmental issues. It is key that much of the our Governments’ domestic efforts should address that issue.
In recent times, Andorra has become very aware of the relevance of fighting climate change, and we have demonstrated that through actions. Thanks to an ambitious aid programme, Andorra has one of the world’s most significant growth rates per inhabitant for electric automobiles and numbers of points for charging electric vehicles. Given that heating buildings is one of our biggest sources of greenhouse-gas emissions, we are investing substantially in network projects that centralize heat generation, making it more efficient and less polluting. We are also implementing a policy of incentives and obligations to promote citizens’ own production of renewable solar and geothermal energy. Lastly, we are drafting a law on energy transition that will make all such policies mandatory.
As most members of the international community stated in December 2015, we do not want this effort to remain merely pious words or a catalogue of good intentions that will not be translated into concrete action. We therefore welcome the initiative of Mr. Emmanuel Macron, the President of our partner country, France, to promote a global compact for the environment, which will collect and harmonize all of the agreements signed and implemented since the United Nations Conference on Environment and Development in Rio de Janeiro in 1992 through to the Paris Agreement on Climate Change — because it is important that all global action to protect the environment and fight climate change be reflected in specific rights and obligations for States and individuals. Andorra heartily welcomes the work that has been done so far for the global compact, which includes, as a substantive right for individuals, the right to a sound and healthy environment. Here, our 1993 Constitution was a bellwether, as it includes the right to a clean environment as a citizens’ right and, therefore, a duty for the public authorities.
The various international conventions aimed at protecting the environment must be reflected in specific actions that will have tangible effects for people, because the negative effects of climate change and global warming have been apparent for some time and are having a very negative effect on the planet and its inhabitants. I have in mind especially the concerns we have about the Pacific islands, which are threatened by a rise in sea levels, the fragile ecosystems of mountainous countries such as Andorra, and the extraordinary, devastating force of the hurricanes that have been hitting the Caribbean region recently.
More than ever before, we need inclusive multilateralism that will leave no one behind. But we also need effective multilateralism that works, offers concrete results and responds to people’s problems. Work to that end begins here at United Nations Headquarters, which must adjust the Organization to the needs of both countries and their citizens. The first mission of any organization, from private companies to Governments, is an internal one — ensuring that its members and structures are aligned with its final objectives and that they are well prepared to respond to various needs. We therefore welcome the fact that one of the first steps taken by Secretary-General Guterres was on his project to reform the United Nations development system.
If we really believe that peace, human rights, development and sustainability are closely interrelated, we would logically expect the various bodies and committees dealing with such issues to work together in a coordinated manner, just as it is logical and necessary for specific problems to be managed by specific departments. Proof of the fact that the Secretary- General is doing a good job is his decision to establish a United Nations Office of Counter-Terrorism headed by an Under-Secretary-General.
The importance of fighting terrorism has been trumpeted everywhere in recent years. We Andorrans have seen our European neighbours suffer directly from the consequences of such irrational hatred. In Spain last month, Barcelona and Cambrils, two Catalan towns that are close to Andorra, suffered from the problem.
Peace and security have more complex dimensions today than they did 70 years ago. In the mid-twentieth century, after two world wars, the maintenance of peace and security could be addressed and resolved here in the Assembly through frank dialogue and effective cooperation and among countries. Bilateral diplomacy also played a significant role. Today, with the global threat of terrorism, while diplomacy between States continues to be very important in settling issues of peace and security, they also require concrete action for combating terrorism and eradicating its root causes. The Secretary-General can therefore count on Andorra’s support for his establishment of the Office of Counter- Terrorism and other measures designed to improve the functioning of the Organization and provide the effective answers that citizens of the world expect from all of us.
The question of the effectiveness of the United Nations is important not only for the Secretary-General but also clearly for all of us States Members of the Organization. It is all of us who must work to ensure that global agreements, starting with the 2030 Agenda for Sustainable Development and the Paris Agreement on Climate Change, are truly binding, to assess with transparency various countries’ compliance with those agreements and to avoid the possibility that the United Nations and the international community could become paralysed or inactive in the face of the great challenges and major crises of our times.
It is for those reasons that Andorra has supported, and will continue to support, the Rome Statute and the Kampala Amendments, which make it possible for the International Criminal Court to exercise its jurisdiction in cases of crimes of aggression that clearly violate the Charter of the United Nations. Allowing the Court to act ex officio in the most serious cases without the need for referrals by the Security Council would be a meaningful step forward for the rule of law at the international level.
For the same reason, Andorra will continue to support initiatives that seek to limit the right of the veto for the permanent members of the Security Council in cases of genocide or serious human rights violations. In our opinion, the political declaration adopted two years ago on the initiative of the French Republic and the United Mexican States, which provides for the suspension of the veto in cases involving mass atrocities, is a good course of action to follow.
No one should be surprised by the fact that Andorrans are faithful defenders of the multilateral order. Like other small countries, we firmly believe that the major challenges of our time must be addressed globally, and that what the various countries of the world can do for themselves amounts to very little without global and concerted action. That is why much of our foreign policy is focused on multilateral forums, as we showed four years ago during the Andorran presidency of the Council of Europe. Evidence for that will also be seen next month, when Andorra hosts the Parliamentary Assembly of the Organization for Security and Cooperation in Europe, and from our candidacy to organize the Ibero-American Summit in 2020.
The Ibero-American community is in mourning today for the victims of the earthquake that took place in Mexico last Tuesday. The Government and the Mexican people know that they can count on the sympathy and solidarity of the Principality of Andorra.
As I have said, our dedication to the purposes and principles of the United Nations is clear and firm. Secretary-General António Guterres can rely on Andorra to help build a sustainable, safe and fair world that involves everyone, with no one left behind.